MEMORANDUM OPINION
 
No. 04-10-00349-CV
 
BETTER-BUILT
ENTERPRISES, INC.,
Appellant
 
v.
 
RAST IRON WORKS
COMPANY, INC., First National Bank Group, Inc., and Quincy Joist Company, Inc.,
Appellees
 
From the 408th
Judicial District Court, Bexar County, Texas
Trial Court No. 2008-CI-20507
Honorable Larry Noll,
Judge Presiding
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Steven
C. Hilbig, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  September 29, 2010
 
MOTION TO DISMISS GRANTED; DISMISSED
           Appellant filed a motion
to dismiss this appeal. We grant the motion. See Tex. R. App. P.
42.1(a)(1). Because the motion does not disclose an agreement of the parties
regarding the assessment of costs, we order all costs assessed against
appellant. See Tex. R. App. P. 42.1(d)(absent agreement of the parties,
costs are taxed against appellant).
 
PER
CURIAM